Callahan, J.
Upon the argument of this appeal, appellant contended that the stairway where the accident happened failed to comply with section 21 of the Tenement House Law. In his brief he quoted said statute as it read after the amendment incorporated, by chapter 454 of the Laws of 1912, although the house in question was erected in 1908, and, therefore, the proper statute applicable to the stairway involved was section 17 of the former Tenement House Law as it was last amended by chapter 179 of the Laws of 1903. The earlier statute did not contain any provision for a minimum -width of four inches at the strings in winding stairways, but required only that in such stairways all steps be at least ten inches wide at a point eighteen inches from the strings. Respondent failed to call attention to the fact that an inapplicable statute was being relied on, and the court also overlooked appellant’s error.
While the motion for reargument is denied because we consider that we properly ordered a new trial due to other errors upon the trial, we wish to indicate that the views we expressed in reversing the judgment (259 App. Div. 269), concerning the requirement of a minimum width of four inches in a radical step at the strings, would only apply to houses erected after 1912. (See Multiple Dwelling Law, § 210.)
Mastín, P. J., Glennon, Does and Cohn, JJ., concur.
Motion for reargument denied.